STRICKLAND, Senior Judge
(dissenting):
I dissent. The “technical” resolution of this case by my brethren ignores the realities of command and reaches a conclusion which I do not believe was ever intended by Congress in enacting Article 60, Uniform Code of Military Justice, 10 U.S.C. § 860, or by the Secretary of the Navy in implementing Article 60.
During August of 1990, the 1st Marine Division deployed to Southwest Asia as a part of Operation Desert Shield. The next superior general court-martial convening authority in the operational chain of command, the Commanding General, I Marine Expeditionary Force, deployed as well. In fact, all of I Marine Expeditionary Force deployed to Operation Desert Shield, which is the first time an entire Marine Expeditionary Force has deployed since the III Marine Expeditionary Force was reactivated on 6 May 1965, at Da Nang, Republic of Vietnam.1
In a normal, nondeployed peacetime status, the 1st Marine Division is within two chains of command—an operational chain *611and an administrative chain. The operational chain of command superior to 1st Marine Division (all of whom are general courts-martial convening authorities) includes the Commanding General, I Marine Expeditionary Force, the Commanding General, Fleet Marine Force Pacific, and extends upward through the Fleet Commander and the Commander-in-Chief of the Joint Command.2 The Commandant of the Marine Corps is the superior of the Commanding General, 1st Marine Division in the administrative chain of command.
Marines are deployed throughout the world virtually every day of the year in peacetime. It is normal practice, identical to what occurred in this case, for the deploying unit to leave behind those Marines who are pending trial by court-martial. However, because the deploying units are relatively small in size, most often a Marine Expeditionary Unit, the superior general court-martial convening authority remains nondeployed and collocated with the accused. Consequently, in peacetime, the general court-martial convening authority can take action with relative ease when it is impracticable for the original convening authority to act due to his deployed status.
The nature of Operations Desert Shield and Desert Storm, however, presented unique problems not encountered in a peacetime environment. Once deployed, the operational chain of command for the Commanding General, 1st Marine Division included the Commanding General, I Marine Expeditionary Force and the Commander-in-Chief, United States Central Command, both of whom were deployed to Saudi Arabia as well. This was a crisis situation and the convening authority and his superiors were preparing for whatever contingencies might be required to remove Iraq’s presence from Kuwait. The superi- or in the administrative chain of command remained the Commandant of the Marine Corps and he too was involved in this crisis situation. The question in this case becomes whether it was the intent of Congress or the Secretary of the Navy to require these general officers, who were preparing to go to war, to act in this case when a general officer, whose duties entailed commanding a Marine Corps base and its personnel at a stateside location out of harms way, was collocated with the accused? I believe the answer to this question is no.
When Congress enacted the Uniform Code of Military Justice,3 Article 60 of this code was taken primarily from Article 47(e) of the Articles of War.4 No similar provision existed in the Articles for the Government of the Navy. See S.Rep. No. 486, 81st Cong., 1st Sess. 26 (1949); H.R.Rep. No. 491, 81st Cong., 1st Sess. 29 (1949). As first enacted, Article 60 provided:
Art. 60. Initial action on the record.
After every trial by court-martial the record shall be forwarded to the convening authority, and action thereon may be taken by the officer who convened the court, an officer commanding for the time being, a successor in command, or by any officer exercising general court-martial jurisdiction.
Very little exists in the legislative history for this particular provision other than its derivation from the Articles of War. During the Senate subcommittee hearings, the purpose of Article 60 was explained by Senator McCarron, Chairman of the Committee on the Judiciary, in a letter to Senator Tydings as follows: “The first review after the court-martial is the convening authority or his successor or any officer exercising general court-martial jurisdiction (art. 60). The commentary states that this particular reviewing powers vests in the office, not the convening authority.” S.Rep. No. 486, 81st Cong., 1st Sess. 112 (1949) (citation omitted). A minor change was made to Article 60 in 1956,5 and there*612after it remained virtually unchanged until 1983. In 1983, Congress amended Article 60 resulting in subsections 60(c)(1) and 60(c)(2) quoted by the majority. Pertinent to the issue at hand is the portion of Article 60(c)(1) which provides for someone to act in place of the original convening authority and states: “Under the regulations of the Secretary concerned, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.” This language essentially parrots that of the original Article 60 with the exception of the addition of the language which purports to give the service Secretaries the authority to issue regulations in this area.
Clearly, under the Uniform Code of Military Justice, from its inception in 1949, until 1983, Article 60 permitted any officer exercising general court-martial jurisdiction to take initial action on the record of trial in place of the original convening authority. What, then, was the intent of Congress in amending this article by authorizing the service Secretaries to promulgate regulations? The legislative history of the Military Justice Act of 1983 is silent with respect to this specific change. The analysis to the rule implementing this article, Rule for Courts-Martial (R.C.M.) 1107, Manual for Courts-Martial, United States, 1984, is silent as well. The general intent of the Military Justice Act of 1983, was to enhance the quality, effectiveness, and efficiency of the Military Justice System, S.Rep. No. 98-53, 98th Cong., 1st Sess. 1 (1983); H.Rep. No. 98-549, 98th Cong., 1st Sess. 1 (1983), U.S.Code Cong. & Admin.News 1983, p. 2177, and to “streamline the pretrial and post-trial review process while not depriving military members of any of their fundamental rights.” Id. at 13. The general legislative history concerning the amendment to Article 60, in particular, emphasizes the elimination of the cumbersome legal review which preceded the convening authority’s action, indicates that the requirement for the convening authority to act on the case is retained, and stresses that the convening authority’s primary role is a determination of whether the sentence should be reduced as a matter of command prerogative (such as for clemency purposes). See S.Rep. No. 98-53, 98th Cong., 1st Sess. 17-21 (1983); H.Rep. No. 98-549, 98th Cong., 1st Sess. 14-15 (1983), U.S.Code Cong. & Admin.News 1983, pp. 2177, 2179, 2180.
In my view, the unexplained language permitting, the Secretary to issue regulations could only have been added for one of two reasons. Either Congress intended for the service Secretaries to restrict the long standing authority of all officers exercising general court-martial jurisdiction to act in this area or they intended that the Secretaries have the option to assign the responsibility to a specific general court-martial convening authority to ensure that the action was taken, without limiting the taking of the action to that same authority. I believe the latter rationale is most consistent with the expressed intent of the Military Justice Act of 1983 to increase the efficiency of the system and to streamline the post-trial review process. Restricting authority in this area accomplishes neither of these goals.
In my judgment, the recent holding by the U.S. Army Court of Military Review in United States v. Simpson, 33 M.J. 1063 (A.C.M.R.1991), is consistent with this interpretation. The facts in Simpson are much like the facts in this case. The general court-martial convening authority referred charges against the accused but deployed to Saudi Arabia prior to the convening authority’s action being taken. A substitute general court-martial convening authority took the action.6 The Army Court held that the action was properly taken *613pursuant to Article 60, UCMJ, and R.C.M. 1107. The only factor which distinguishes this case from the case at hand is the fact that the Army Court noted that the Secretary of the Army had not prescribed any regulations in accordance with Article 60. This reaffirms the ability of any general court-martial convening authority to take a substitute convening authority’s action in the absence of Secretarial regulations. More importantly, however, it demonstrates the absurdity which would occur if my interpretation is incorrect. If that were the case, the military justice system would work for the Army during a crisis or wartime situation but would come to a standstill for the Marine Corps participating in the same crisis or war. I do not believe this was ever intended by Congress when Article 60 was amended.
Even if Article 60 is interpreted as allowing the Secretary to restrict the power of general court-martial convening authorities to act in this area, I would nevertheless uphold the convening authority’s action in this case on another basis. Contrary to the conclusion by the majority, I believe that United States v. Yates, 28 M.J. 60 (C.M.A. 1989), is directly analogous to this case. Although Yates dealt with the amendment of a convening order prior to trial, as opposed to action by the convening authority following trial, both deal with designations by the Secretary and subsequent actions which were apparently inconsistent with these designations. In Yates, the Secretary of the Army designated the Commanding Officer of Fort Sheridan as a general court-martial convening authority. The amended convening order was signed by the acting post commander in the absence of the commander, however, there was an apparent violation of service regulations in that the person assuming command was not the most senior officer present for duty. The Court of Military Appeals, as it had done in United States v. Jette, 25 M.J. 16 (C.M.A.1987), found that no jurisdictional significance should be attached to a violation of service regulations and that “[t]he realities of command, not unexecuted technical possibilities, best satisfy the purpose of these statutes.” Yates, 28 M.J. at 63 (citation omitted).
In this case, the Secretary designated that substitute action should be taken by the general court-martial convening authority over the command. Who is “over the command”, however, is a function of the chain of command and the chain of command is established by service regulations.7 The fact that the Commanding General of the 1st Marine Division considered the Commanding General, Marine Corps Base, Camp Pendleton, to be “over his command”, or at least over the appellant, for purposes of taking the convening authority’s action is simply a violation of service regulations, akin to the situations in Yates and Jette, and no jurisdictional significance should be attached to this violation. The majority’s holding that this defect is jurisdictional is the technical solution which the Court of Military Appeals warned against. I specifically find that no prejudice occurred to appellant in this case. In fact, the general court-martial convening authority who acted in this case was collocated with the appellant and in the best position to evaluate the appellant’s post-trial performance and to grant clemency if appropriate.
The bottom line in this case is that the commanders did what was reasonable and practical in order for the military justice system to function in a crisis situation, the magnitude of which we had not faced since Vietnam. The “realities of command” dictated that it was not feasible to send this case or the many others from Camp Pendleton and Camp Lejeune8 to the original convening authority or his operational superiors in Saudi Arabia, nor was it feasible *614to send these cases to the administrative superior, the Commandant of the Marine Corps, in Washington, D.C. To have done so would have brought the system to a standstill in the case of all nondeployed Marines.9
Questions have often been raised as to the viability of the Uniform Code of Military Justice in crisis and wartime settings. Lieutenant Colonel Gary D. Solis in his book Marines and Military Law in Vietnam: Trial by Fire, posed the question, “Did the Uniform Code of Military Justice work in Vietnam.” The answers were mixed but some very senior officers expressed doubts. Two former Marine Directors of the Judge Advocate Division10 believed the system failed or was far less than satisfactory. A former Judge Advocate General of the Army11 and General William C. Westmoreland stated: “It is our conclusion that the Uniform Code of Military Justice is not capable of performing its intended role in times of military stress.”12 Unfortunately, these doubts appear to be confirmed by the holding of the majority in this case—we have a military justice system which works well in peacetime but one which does not work well if we go to war. I do not believe that this was ever intended by Congress or the Secretary of the Navy.
I find no defect in the convening authority’s action in this case. Accordingly, I would review and decide this case in accordance with Article 66, UCMJ.
Senior Judge JONES concurs.

. The operational chain of command extends upward beyond the joint commander and the ultimate superior is the Commander-in-Chief of the Armed Forces, the President.


. Uniform Code of Military Justice, Pub.L. No. 506, 64 Stat. 108 (1950).


. The Articles of War, Pub.L. No. 759, 62 Stat. 634 (1948).


. This minor change resulted in the following provision: "After a trial by court-martial the record shall be forwarded to the convening au*612thority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or any officer exercising general court-martial jurisdiction.


. This general court-martial convening authority had assumed command over all residual units not deploying for Operation Desert Storm/Shield, a situation identical to the one in this case.


. The Marine Corps Manual establishes the chain of command for nondeployed units and Joint Chiefs of Staff publications set forth the chain of command for units deployed under a joint command.


. II Marine Expeditionary Force deployed to Saudi Arabia several months after the deployment of I Marine Expeditionary Force. A similar Memorandum of Understanding was executed with the Commanding General of Marine Corps Base, Camp Lejeune, with respect to the Marines left in the rear.


. An argument can be made that a “quick fix” was available in these cases—informing the Secretary of the Navy that a problem existed with courts-martial cases of Marines left in the rear. The Secretary could have then promulgated the necessary regulation to authorize the base commanders to act in these cases. One would expect, however, that the military justice system was enacted by Congress with the intent that it function during wartime without the need for any "quick fixes" by the service Secretaries or anyone else.


. Brigadier General Faw, USMC and Brigadier General Tiernan, USMC.


. Major General Prugh, JAGC, USA.


. Solis, Lieutenant Colonel Gary D., Marines and Military Law in Vietnam: Trial by Fire, p. 242.